DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/555,628, filed on 05 September 2017.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical fiber being deployed in a U shape (as found in claims 5 and 6) and the optical U-shape being deployed in an oil well (as found in claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0165]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Applicant’s originally filed claims are not proper as claim 14 depends from claim 15, NOT another preceding claim as required. Therefore, claim 14 is objected to as not being in proper dependent format.
Furthermore, claims 15 and 16 are objected to as not being in proper format as they are separated from claim 1, from which they depend, by intervening claims 10-13. Please see MPEP § 608.01(n).

Claim 6 is objected to because of the following informalities:  the phrase “is deployed is deployed”, found on lines 1-2, is clearly a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing apparatus” in claims 1, 10, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the measurement of acoustic, vibration, or temperature, does not reasonably provide enablement for “other parameters” as the parameters are undefined and the originally filed specification fails to indicate HOW these parameters would affect the signal in the cable.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. As the originally filed specification fails to clearly teach what “other parameters” are being measured or HOW the “other parameters” would be correlated to changes in the signals within the optical cable, the originally filed specification fails to provide support for the measurement of “other parameters”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-9 and 14-16 are rejected as being indefinite. Claim 1 recites “to determine any one or more of an acoustic, vibration, temperature, or other parameter that perturbs the path length”. As the “other parameter” has not been properly defined, it encompasses any and all disturbances of the cable fiber. Therefore, one of ordinary skill in the art cannot fully determine the full scope of the claimed invention, thus rendering the claim indefinite.
Claims 1-9 and 14-16 are further rejected as being indefinite as the phrase “the sensing region”, found on line 13 of claim 1, lacks a proper antecedent basis as claim 1 previously refers to “at least one first sensing region”, not a single “sensing region”. Claims 2-9 and 14-16 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claim 2 is further rejected as being indefinite as the phrase “the at least one sensing region”, found on line 4, lacks a proper antecedent basis as claim 1, from which claim 2 depends, recites “at least one first sensing region”, not a generic sensing region.
Claims 3 and 4 are further rejected as being indefinite as the phrase “a plurality of separate sensing regions” is confusing as it is unclear if the “at least one first sensing region” is included in the “plurality of separate sensing regions”. Claim 4 is rejected as it fails to correct the problems of claim 3 from which it depends.
Claim 4 is further rejected as being indefinite as the phrase “substantially non-overlapping”, found on lines 2-3, is indefinite as neither the claim nor the specification defines what is encompassed by the “substantially non-overlapping” or to what degree qualifies as being “substantially non-overlapping”.
Claim 4 is further rejected as being indefinite as it is unclear if the phrase “(and thereby enable sensing at that location)” is actually part of the claimed invention, and thus a limitation of the claim, or is merely a comment on the components of the claim. 
Claim 6 is further rejected as being indefinite as the phrase “the at least one sensing region” lacks a proper antecedent basis as claim 1, from which claim 6 ultimately depends, recites “at least one first sensing region”, thus making it unclear if these are the same “at least one sensing region” or not.
Claim 14 is further rejected as being indefinite. Claim 1, from which claim 14 ultimately depends, recites “any one or more of an acoustic, vibration, temperature or other parameter that perturbs the path length”. So why is the “gauge length” of the sensor system “a minimum length of fiber over which an acoustic signal incident on the fiber can be resolved”? If the system is 
With regards to claim 16, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 16 recites the broad recitation “less than 1%”, and the claim also recites “preferably less than 0.1%” which is the narrower statement of the range/limitation.
Claims 10-13 and 17-18 are rejected as being indefinite. Claim 10 recites “to determine any one or more of an acoustic, vibration, temperature, or other parameter that perturbs the path length”. As the “other parameter” has not been properly defined, it encompasses any and all disturbances of the cable fiber. Therefore, one of ordinary skill in the art cannot fully determine the full scope of the claimed invention, thus rendering the claim indefinite.
Claim 13 is further rejected as being indefinite. Claim 10, from which claim 13 depends, recites “any one or more of an acoustic, vibration, temperature or other parameter that perturbs the path length”. So why is the “gauge length” of the sensor system “a minimum length of fiber over which an acoustic signal incident on the fiber can be resolved”? If the system is NOT measuring an acoustic signal (claim 1 only requires ONE of the recited list and it does NOT have to be acoustic), why is the gauge length associated with an acoustic signal incident?
With regards to claim 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 17 recites the broad recitation “less than 0.1% and more than 0.001%”, and the claim also recites “preferably in the range of 0.05 % to 0.005%” which is the narrower statement of the range/limitation.
With regards to claim 17, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 17 recites the broad recitation “less than 0.1% and more than 0.001%”, and the claim also recites “preferably around 0.01%” which is the narrower statement of the range/limitation.
Claims 19-20 are rejected as being indefinite. Claim 19 recites “to determine any one or more of an acoustic, vibration, temperature, or other parameter that perturbs the path length”. As the “other parameter” has not been properly defined, it encompasses any and all disturbances of the cable fiber. Therefore, one of ordinary skill in the art cannot fully determine the full scope of the claimed invention, thus rendering the claim indefinite.
Claims 19 and 20 are further rejected as being indefinite as the phrase “the sensing region”, found on line 13 of claim 19, lacks a proper antecedent basis as claim 19 previously refers to “at least one first sensing region”, not a single “sensing region”. Claim 20 is rejected as it fails to correct the problems of claim 19 from which it depends.
Claim 20 is further rejected as the phrase “the at least one sensing region”, found on line 4, lacks a proper antecedent basis as claim 19, from which claim 20 depends, recites “at least one first sensing region”, not a generic sensing region.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Tardy (US 5,684,297).
With regards to claim 1, Tardy discloses an optical fiber distributed sensor system (Figures), comprising: an optical source (5) arranged in use to produce optical signal pulses (column 8 lines 9-13); an optical fiber (1) deployable in use in an environment to be sensed and arranged in use to receive the optical signal pulses (Figure 2); and sensing apparatus (8) arranged in use to detect light from the optical signal pulses reflected back along the optical fiber (Figure 2) and to determine any one or more of an acoustic, vibration, temperature or other parameter (column 7 lines 1-24) that perturbs the path length of the optical fiber in dependence on the reflected light (column 7 lines 1-24); the system being characterized in that the optical fiber comprises at least one first sensing region having a plurality of reflector portions (Bragg gratings 4) distributed along its length and at least one pulse transmission portion (see Figure 2, sections without Bragg gratings) in which no reflector portions are provided, the pulse transmission portion being located between the optical source (5) and the sensing region (Figure 2) and configured in use to transport the optical signal from the optical source to the first sensing region having the reflectors (inherent, see Figure 2).
With regards to claim 2, Tardy discloses the sensing apparatus (8) determining the any one or more of an acoustic, vibration, temperature or other parameter (column 7 lines 1-24) that perturbs the path length of the optical fiber (inherent in how the system operates) in dependence on the reflected light from the reflector portions for the at least one sensing region (column 7 lines 1-24) and determines the any one or more of an acoustic, vibration, temperature or other parameter that perturbs the path length of the optical fiber in dependence on 
With regards to claim 3, Tardy discloses a plurality of separate sensing regions (Bragg gratings 4) being provided, each having reflectors formed therein (inherent in the use of Bragg reflectors), connected in series by transmission portions of fiber where no reflectors are formed (Figure 2).
With regards to claim 7, Tardy discloses the reflectivity of the reflector portions being: i) inversely dependent on the number of reflector portions in the at least first sensing region (column 6 lines 52-68); and ii) dependent on a selected amount of crosstalk between the reflector portions in the at least first sensing region (column 5 lines 9-30,column 6 lines 38-51).
With regards to claim 8, Tardy discloses a product of the number of reflector portions and the average reflectivity of the reflector portions being 0.1 or less in column 5 lines 9-30.
With regards to claim 10, Tardy discloses an optical fiber distributed sensor system (Figures), comprising: an optical source (5) arranged in use to produce optical signal pulses (column 8 lines 9-13); an optical fiber (1) deployable in use in an environment to be sensed and arranged in use to receive the optical signal pulses (Figure 2); and sensing apparatus (8) arranged in use to detect light from the optical signal pulses reflected back along the optical fiber (Figure 2) and to determine any one or more of an acoustic, vibration, temperature or other parameter (column 7 lines 1-24) that perturbs the path length of the optical fiber in dependence on the reflected light (column 7 lines 1-24); the system being characterized in that the optical fiber comprises a plurality of reflector portions (Bragg gratings 4) distributed along its length in at least a first sensing region thereof (Figure 2), the reflectivity of the reflector portions being: i) inversely dependent on the number of reflector portions in the at least first sensing region (column 6 lines 52-68); and ii) dependent on a selected amount of crosstalk between the reflector portions in the at least first sensing region (column 5 lines 9-30,column 6 lines 38-51), the product of the number of reflector portions and the average reflectivity of the reflector portions being 0.1 or less (column 5 lines 9-30).
With regards to claim 11, Tardy discloses spacings between the reflector portions being set in dependence on timing characteristics of the optical signal pulses at column 7 lines 25-33.
With regards to claim 12, Tardy discloses the timing characteristics of the optical signal pulses being set in dependence on spacings between the reflector portions at column 7 lines 25-33.
With regards to claim 15, Tardy discloses the reflector portions having a small reflectance over a large bandwidth at column 8 line 66 to column 9 line 5.
Tardy discloses the reflector reflectance being less than 1% (reflection coefficient is in the range of 1/20n to 1/2n, where n is greater than 50, column 5 lines 26-30), and preferably less than 0.1% (reflection coefficient is in the range of 1/20n to 1/2n, where n is greater than 50, column 5 lines 26-30).
With regards to claim 17, Tardy discloses the reflector reflectance being less than 0.1% and more than 0.001% (reflection coefficient is in the range of 1/20n to 1/2n, where n is greater than 50, column 5 lines 26-30), preferably in the range 0.05% to 0.005% (reflection coefficient is in the range of 1/20n to 1/2n, where n is greater than 50, column 5 lines 26-30), and more preferably around 0.01% (reflection coefficient is in the range of 1/20n to 1/2n, where n is greater than 50, column 5 lines 26-30).
With regards to claim 18, Tardy discloses the reflector portions being regularly distributed along the length of the fiber in at least the first sensing region at column 6 lines 44-51.
With regards to claim 19, Tardy discloses a method of operating an optical fiber distributed sensor system (Figures), comprising: using an optical source (5) arranged in use to produce optical signal pulses (column 8 lines 9-13); using an optical fiber (1) deployable in use in an environment to be sensed and arranged in use to receive the optical signal pulses (Figure 2); and using sensing apparatus (8) arranged in use to detect light from the optical signal pulses reflected back along the optical fiber (Figure 2) and to determine any one or more of an acoustic, vibration, temperature or other parameter (column 7 lines 1-24) that perturbs the path length of the optical fiber in dependence on the reflected light (column 7 lines 1-24); the method being characterized in that the optical fiber comprises at least one first sensing region having a plurality of reflector portions (Bragg gratings 4) distributed along its length and at least one pulse transmission portion (see Figure 2, sections without Bragg gratings) in which no reflector portions are provided, the pulse transmission portion being located between the optical source (5) and the sensing region (Figure 2) and configured in use to transport the optical signal from the optical source to the first sensing region having the reflectors (inherent, see Figure 2).
With regards to claim 20, Tardy discloses using the sensing apparatus (8) to determine the any one or more of an acoustic, vibration, temperature or other parameter (column 7 lines 1-24) that perturbs the path length of the optical fiber (inherent in how the system operates) in dependence on the reflected light from the reflector portions for the at least one sensing region (column 7 lines 1-24) and determines the any one or more of an acoustic, vibration, temperature or other parameter that perturbs the path length of the optical fiber in dependence on .

Claim(s) 1-5, 7, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Kersey (US 5,757,487).
With regards to claim 1, Kersey discloses an optical fiber distributed sensor system (Figures), comprising: an optical source (15, 16, …, N) arranged in use to produce optical signal pulses (column 3 lines 15-33); an optical fiber (23) deployable in use in an environment to be sensed and arranged in use to receive the optical signal pulses (Figures, column 3 lines 14-15); and sensing apparatus (41, 43, … ) arranged in use to detect light from the optical signal pulses reflected back along the optical fiber (Figures, column 3 lines 15-33) and to determine any one or more of an acoustic, vibration, temperature or other parameter (column 3 lines 14-15, strain measured) that perturbs the path length of the optical fiber in dependence on the reflected light (column 3 lines 15-33); the system being characterized in that the optical fiber comprises at least one first sensing region (Figures) having a plurality of reflector portions (gratings 13) distributed along its length and at least one pulse transmission portion (beginning of fiber 23) being a section of optical fiber in which no reflector portions are provided (Figures), the pulse transmission portion being located between the optical source (14, 15, 16, …. N) and the sensing region (gratings 13) and configured in use to transport the optical signal pulses from the optical source to the first sensing region having the reflectors (Figures). 
With regards to claim 2, Kersey discloses the sensing apparatus determining the any one or more of an acoustic, vibration, temperature or other parameter that perturbs the path length of the optical fiber in dependence on the reflected light from the reflector portions for the at least one sensing region (column 5 line 48 to column 6 line 54), and determines the any one or more of an acoustic, vibration, temperature or other parameter that perturbs the path length of the optical fiber in dependence on backscatter from the at least one pulse transmission portion (uses both reflection and backscatter, column 5 line 48 to column 6 line 54).
	With regards to claim 3, it is inherent in Kersey that the plurality of separate sensing regions (reflectors) are provided each having reflectors formed therein (Figures), connected in series by transmission portions of fiber where no reflectors are formed (Figures 1-3).
With regards to claim 4, Kersey discloses the plurality of separate sensing regions (reflector sections) have respective sets of reflectors that are arranged to reflect at different, substantially non-overlapping, wavelengths of light (column 2 lines 55-64 and column 3 lines 7-55), wherein the optical fiber distributed sensor is able to provide spatial selectivity in terms of 
With regards to claim 7, Kersey discloses the reflectivity of the reflector portions being: i) inversely dependent on the number of reflector portions in the at least first sensing region (column 2 line 30 – column 4 line 52); and ii) dependent on a selected amount of crosstalk between the reflector portions in the at least first sensing region (column 2 line 30 – column 4 line 52).
With regards to claim 19, Kersey discloses a method of operating an optical fiber distributed sensor system (Figures), comprising: using an optical source (15, 16, …, N) arranged in use to produce optical signal pulses (column 3 lines 15-33); using an optical fiber (23) deployable in use in an environment to be sensed and arranged in use to receive the optical signal pulses (Figures, column 3 lines 14-15); and using a sensing apparatus (41, 43, … ) arranged in use to detect light from the optical signal pulses reflected back along the optical fiber (Figures, column 3 lines 15-33) and to determine any one or more of an acoustic, vibration, temperature or other parameter (column 3 lines 14-15, strain measured) that perturbs the path length of the optical fiber in dependence on the reflected light (column 3 lines 15-33); the method being characterized in that the optical fiber comprises at least one first sensing region (Figures) having a plurality of reflector portions (gratings 13) distributed along its length and at least one pulse transmission portion (beginning of fiber 23) being a section of optical fiber in which no reflector portions are provided (Figures), the pulse transmission portion being located between the optical source (14, 15, 16, …. N) and the sensing region (gratings 13) and configured in use to transport the optical signal pulses from the optical source to the first sensing region having the reflectors (Figures). 
With regards to claim 20, Kersey discloses further using the sensing apparatus determining the any one or more of an acoustic, vibration, temperature or other parameter that perturbs the path length of the optical fiber in dependence on the reflected light from the reflector portions for the at least one sensing region (column 5 line 48 to column 6 line 54), and determines the any one or more of an acoustic, vibration, temperature or other parameter that perturbs the path length of the optical fiber in dependence on backscatter from the at least one pulse transmission portion (uses both reflection and backscatter, column 5 line 48 to column 6 line 54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tardy.
With regards to claims 5 and 6, Tardy discloses the claimed invention with the exception of the optical fiber being deployed in a U shape having an outward leg of optical fiber and a return leg of optical fiber, where the reflectors in the at least one sensing region are positioned at the far end of the outward leg of the optical fibre and continue to the top of the return leg of 
It is known throughout the art of acoustical measurement to utilize an optical fiber distributed sensor with an oil well (wellbore) to monitor conditions within the well in order to improve productivity of the well. It is further well known in the art to utilize a U-shaped fiber sensor so that both the reflected and the transmitted light can be utilized to produce better measurements of the conditions within the well.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of Tardy within an oil well in an U-shaped configuration such that at least one sensing region is at the bottom of the well as one of ordinary skill in the art knows that the bottom of the well is the crucial area needing monitoring and one of ordinary skill in the art would recognize the advantages of utilizing both the reflected/backscattered waves and the through transmission waves to produce a better monitoring of the oil well and the oil well production.
With regards to claim 9, Tardy discloses the claimed invention with the exception of the system being specifically arranged to sense acoustic signals incident upon the optical fiber.
Tardy discloses at column 7 lines 7-14 utilizing the optical fiber as either a strain gauge or to sense a hydraulic pressure of a fluid.
It is known throughout the art of acoustical measuring and testing that the acoustic waves produce a “strain” within the transducer in one form or another. Therefore, the utilization of the optical fiber sensor as a strain gauge would allow for the measurement of acoustic signals incident upon the optical sensor. 
Therefore, while Tardy does not specifically sense acoustic signals incident upon the optical fiber, one of ordinary skill in the art would know to measure the acoustic signals using the optical fiber as a strain gauge, which IS taught by Tardy. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,883,861 in view of Applicant cited Tardy. 
Claim 13 differs from claim 1 of US Patent No. 10,883,861 in that claim 13 requires a product of the number of reflector portions and the average reflectivity of the reflector portions is 0.1 or less. 
Tardy teaches that it is known in an optical fiber distributed sensor to require the product of the number of reflector portions and the average reflectivity of the reflector portions being 0.1 or less at column 5 lines 9-30.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify US Patent No. 10,883,861 in view of the teachings of Tardy to include the product of the number of reflector portions and the average reflectivity of the reflector portions is 
Claim 14 differs from claim 1 of US Patent No. 10,883,861 in that claim 14 does not require the gauge length to be dependent upon the spacings between the reflector portions and/or the timing characteristics of the optical signal pulses and does require a product of the number of reflector portions and the average reflectivity of the reflector portions is 0.1 or less. 
The removal of an element and its function, i.e. the dependency of the gauge length, is a common-sense variation and is not a patentable difference. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts. Please see In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (PTO Bd. Of App. 1969) for the elimination of an element its function.
As for the product recited, Tardy teaches that it is known in an optical fiber distributed sensor to require the product of the number of reflector portions and the average reflectivity of the reflector portions being 0.1 or less at column 5 lines 9-30.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify US Patent No. 10,883,861 in view of the teachings of Tardy to include the product of the number of reflector portions and the average reflectivity of the reflector portions is 0.1 or less as one of ordinary skill in the art knows this product will increase the accuracy of the measured variable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldring et al. (US 9,846,156 B2) discloses a Q-switched fiber laser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855